                         UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION


 UNITED STATES OF AMERICA,                   )
                                             )
        Plaintiff,                           )
                                             )
 v.                                          )   NO. 1:19-cr-00001
                                             )
 ANTONIO TURRENTINE,                         )
                                             )
        Defendant.                           )


                                         ORDER

      The Government’s Motion to Dismiss Indictment (Doc. No. 41) is GRANTED. Case No.

1:19-cr-00001, against defendant Antonio Turrentine is DISMISSED.

      IT IS SO ORDERED.

                                         ____________________________________
                                         WAVERLY D. CRENSHAW, JR.
                                         CHIEF UNITED STATES DISTRICT JUDGE
